

EMPLOYMENT AGREEMENT
    


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 18th
day of October, 2013 by and between RBC Life Sciences, Inc. (“Employer”) located
at 2301 Crown Court, Irving, Texas 75038 and Clinton H. Howard (“Employee”),
residing at 3917 Fox Glen Drive, Irving, Texas 75062.


W I T N E S S E T H:


WHEREAS, Employer is engaged in, among other businesses, the international
distribution of nutritional supplements and personal care products through the
network marketing distribution model, and the distribution of wound care and
oncology care products; and


WHEREAS, terms of Employee’s employment are governed by an existing employment
agreement dated August 3, 2010 (the “Former Employment Agreement”); and


WHEREAS, Employer desires to employ Employee, and Employee desires to accept
employment with Employer, on the terms and conditions set forth in this
Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, Employer and Employee hereby agree as follows:


Section 1. Effective Date and Purpose. The effective date of this Agreement
shall be January 1, 2014 (the “Effective Date”). This Agreement sets forth the
terms and conditions of Employee’s employment with Employer on and after the
Effective Date during the term hereof.
Section 2.    Employment Title and Duties. Employer hereby employs Employee and
Employee hereby accepts such employment by Employer on the terms and subject to
the conditions hereunder set forth. Employer shall employ Employee in the
capacity of Chief Executive Officer. In this capacity, Employee shall have the
responsibility to perform all duties that are customarily performed by one
holding that position in other, same, or similar businesses or enterprises as
that engaged in by Employer. Employee accepts this employment, subject to the
general supervision and pursuant to the orders and direction of Employer’s Board
of Directors (the “Board”). Employee shall also render such other services and
duties, consistent with such capacity, as may be assigned from time to time by
the Board.
Section 3.    Compensation of Employee. Employer shall pay Employee, in full
payment for Employee’s services and covenants under this Agreement, the
following compensation:
a.
Salary. During his employment pursuant to this Agreement, Employee’s annual base
salary shall be $301,000 payable bi-weekly in equal payments of $11,576.92 in
accordance with Employer’s customary payroll practices. Employee’s base salary
may be increased during the term of this Agreement by the Compensation Committee
of the Board as determined in its sole discretion.

b.
Incentive Bonus. The Compensation Committee of the Board of Directors (the
“Compensation Committee”) will maintain a discretionary annual cash incentive
bonus program each year during the term of this Agreement. The Compensation
Committee shall determine in its discretion whether any annual incentive bonus
will be payable for any year to Employee based on business-related factors
deemed appropriate by the Compensation Committee for a particular year. Any
annual incentive bonus payable to Employee will be paid in a lump sum payment in
the year immediately following the year to which the bonus relates pursuant to
the terms of the bonus plan adopted by the Compensation Committee. .



c.
Paid Time Off. During his employment pursuant to this Agreement, Employee shall
be entitled to five weeks of paid time off per year, to be used at the
Employee’s discretion. The paid time off will be accrued at the rate of 16.67
hours per month.



a.
Health and Welfare Benefits. During his employment, Employer shall reimburse the
Employee for the cost of Employee’s Medicare Part D coverage.



Section 4.    Best Efforts of Employee. Employee agrees to perform all of the
duties pursuant to the express and implicit terms of this Agreement to the
reasonable satisfaction of Employer. Employee further agrees to perform such
duties faithfully and to the best of his ability, talent, and experience.
Section 5.    Place of Employment. Employee shall render such duties at 2301
Crown Court, Irving, Texas 75038 and at such other places as Employer shall in
good faith require or as the interest, needs, business, or opportunity of
Employer shall require.
Section 6.    Non-Competition with Employer during Employment. Employee shall
devote all his time, attention, knowledge, and skills solely to the business and
interest of Employer, and Employer shall be entitled to all of the benefits and
profits arising from the work of Employee. Employee shall not, during his
employment under this Agreement, perform services for or be interested directly
or indirectly, in any manner, as partner, officer, director, shareholder,
advisor, consultant, employee, or in any other capacity in any other business
similar to Employer’s business, any allied trade, or any business offering a
competing or alternative product or service. However, nothing contained in this
section shall prevent or limit Employee from continuing to receive the benefits
of relationships previously disclosed and approved by the Chair of the Audit
Committee of the Board in writing or investing in the capital stock or other
securities of any corporation whose stock or securities are publicly owned and
traded on any public exchange, nor shall anything contained in this Section 6
prevent or limit Employee from investing in real estate.
Section 7.    Confidentiality and Nondisclosure. Employer promises to disclose
to Employee and Employee acknowledges that in and as a result of his employment
by Employer, he will receive, be making use of, acquiring, and/or adding to
confidential information of a special and unique nature and value relating to
such matters as Employer’s trade secrets and proprietary and confidential
business information, including but not limited to, its unique business methods
and strategies, processes, product and design development, programs and
programming codes, pricing methods, operating techniques and practices,
operating and production costs, corporate financial information, customer
requirements, customer and supplier information, potential customer lists and
marketing techniques, systems, procedures, manuals, confidential reports, the
equipment and methods used and preferred by its customers and the fees paid by
them, and compilations of information, records, and specifications (all of which
are referred to collectively herein as “Confidential Matters”). Employee further
agrees that if a third party (e.g., vendors, customers and manufacturers)
contracts with Employer, the information obtained or received from a third party
including, but not limited to, its patents, copyrights, proprietary information,
trade secrets, systems, product development, procedures, manuals, and
confidential reports will be treated in the same manner and subject to the same
protection as other Confidential Matters.
Employee acknowledges that Employer does not voluntarily disclose Confidential
Matters, but rather takes precautions to prevent their dissemination except
pursuant to suitable confidentiality safeguards. Employee further acknowledges
that Confidential Matters (1) are secret and not known in the industry; (2) have
been and will be entrusted to Employee because Employee is a fiduciary of
Employer; (3) have been and will be developed by Employer and/or Employee for
and on behalf of Employer through substantial expenditures of time, effort, and
money and are and will be used in Employer’s business; (4) give Employer an
opportunity to obtain an advantage over competitors who do not know or use the
Confidential Matters; and (5) are of such value and nature as to make it
reasonable and necessary for Employee and Employer to protect and preserve the
confidentiality and secrecy of the Confidential Matters.
Employee acknowledges and agrees that the Confidential Matters are valuable,
special, and unique assets of Employer, the disclosure of which could cause
substantial injury and loss of profits and good will to Employer. The
Confidential Matters to be prepared or compiled by Employee and/or Employer or
furnished to Employee prior to or during Employee’s term as an employee of
Employer shall be the sole and exclusive property of Employer. Upon the
separation of Employee’s employment with Employer, all documents and things
related to Confidential Matters shall be returned to Employer as soon as
practicable and none shall be retained by Employee, including any copies.
As a condition of employment and continued employment, Employee shall keep
confidential all such confidential and proprietary information that Employee
learns or acquires as a result of his employment with Employer, and shall not at
any time except as necessary to conduct the business of Employer, directly or
indirectly make known, divulge, use, furnish, or reveal to any person, firm,
company, corporation, or anyone else any of the Confidential Matters or any
knowledge or information with respect thereto, or otherwise use such information
for any purpose whatsoever. Employee promises that Employee will take all steps
necessary to safeguard all Confidential Matters and to prevent their use,
disclosure, or dissemination to any other person or entity except as necessary
to conduct the business of Employer.
Employee further agrees that in the event Employee is subpoenaed, served with
any legal process or notice, or otherwise requested to produce or divulge,
directly or indirectly, any Confidential Matters by any entity, agency, or
person in any formal or informal proceeding, including, but not limited to, any
interview, deposition, administrative or judicial hearing, and/or trial, upon
Employee’s receipt of such subpoena, process, notice, or request, Employee shall
immediately notify and deliver a copy of the subpoena, process, notice, or
request to the Board. Employee further irrevocably nominates, constitutes, and
appoints Employer (specifically including any attorney retained by Employer) as
Employee’s true and lawful attorney-in-fact, to act in Employee’s name, place,
and stead to do and perform any act which Employee might perform, including to
institute, prosecute, defend, quash, compromise, settle, arbitrate, release, and
dispose of any and all legal, equitable, or administrative hearings, actions,
suits, attachments, subpoenas, claims, levies, or other proceedings, or
otherwise engage in or defend any and all litigation in connection with or
relating to any request to disclose, directly or indirectly, any Confidential
Matters; provided, however, that Employer shall be under no obligation to act as
Employee’s attorney-in-fact and may decline to do so upon written notice to
Employee.
Section 8.    Term. This Agreement shall be effective for the period beginning
on January 1, 2014 and ending on December 31, 2014. This Agreement will be
automatically renewed for an additional one-year period upon expiration of its
initial term and each subsequent term thereafter, unless either Employer or
Employee gives written notice to the other party at least sixty (60) days prior
to the last day of the then current term of the Agreement.
Section 9.    Termination of Employment.
a.
Termination by Employer for Cause. Employer may immediately terminate the
employment of Employee under this Agreement for “Cause” (as defined below) at
any time by giving written notice of termination to Employee without prejudice
to any other remedy to which Employer may be entitled either at law, in equity,
or under this Agreement. In this case, Employee will be paid his monthly base
salary up to the date of his termination of employment and shall not be entitled
to any other compensation or benefits under this Agreement.

For purposes of this Agreement, “Cause” shall mean, in each case, as reasonably
determined by the Board: (i) conviction of, or entry of a pleading of guilty or
no contest by, Employee with respect to a felony or any lesser crime of which
fraud or dishonesty is a material element, (ii) Employee’s willful and continued
failure to perform his duties with Employer, or a failure to follow the lawful
direction of the Board after the Board delivers a written demand for performance
and Employee neglects to cure such a failure to the reasonable satisfaction of
the Board within 15 days after receipt of the demand, (iii) Employee’s failure
to comply with applicable laws with respect to the execution of Employer’s
business operations or his material breach of Sections 6 or 7 of this Agreement,
(iv) Employee’s theft, fraud, embezzlement, dishonesty, or similar conduct which
has resulted or is reasonably likely to result in material damage to Employer or
any of its affiliates or subsidiaries, or (v) Employee’s habitual intoxication
or continued abuse of illegal drugs which interferes with Employee’s ability to
perform his assigned duties and responsibilities.
b.
Termination by Employee for Good Reason or Termination by Employer Without
Cause. Employee may terminate his employment under this Agreement for “Good
Reason” (as defined below) at any time by giving written notice of termination
to Employer without prejudice to any other remedy to which Employee may be
entitled either at law or in equity under this Agreement and Employer may
terminate Employee’s employment under this Agreement at any time for any reason
other than Cause or as described in Section 9.c. or Section 9.d. of this
Agreement by giving written notice of such termination to Employee. If
Employee’s employment under this agreement is terminated by Employee for Good
Reason or by Employer for a reason other than Cause or as described in Section
9.c. or Section 9.d. of this Agreement and Employee executes a general release
in the form provided to Employee by the Company (the “Release”) within 30 days
following the date of his termination of employment (the “Termination Date”) and
does not revoke the Release during any applicable revocation period, Employee
shall be paid an amount equal to the greater of (i) his monthly base salary
through the last day of the term of this Agreement or (ii) his monthly base
salary for a period of six (6) months as severance pay following the Termination
Date payable, in each case, for a period of twelve (12) months in substantially
equal payments in accordance with Employer’s normal payroll practices and
commencing, subject to the payment timing provisions of Section 10.b., on the
first regularly scheduled payroll date of Employer following the expiration of
45 days after the Termination Date, plus an amount equal to his accrued, unused
vacation and personal time of “PTO”) paid in a single lump sum payment on the
first regularly scheduled payroll date of Employer following the Termination
Date. The form of the Release will be provided to Employee by Employer not later
than five (5) days following Employee’s Termination Date. The amounts paid shall
be reduced by all amounts withheld and deducted pursuant to Section 20. No
benefits, bonuses, PTO, or other forms of compensation, except for the severance
payments and accrued PTO described in this Section 9.b., will be paid to
Employee or accrued for the severance payment period. Payments under this
Section 9.b. shall cease if during the term of the payments Employee violates
the provisions of Section 7 or Section 13.

For purposes of this Agreement, the term “Good Reason” shall mean: (i) a
material breach by Employer of this Agreement; or (ii) a material diminution of
Employee’s authority, duties, or responsibilities as in effect immediately after
the Effective Date of this Agreement; provided, however that Employee must
provide notice to Employer of the condition described in clause (i) or (ii)
above, as applicable, within ninety (90) days of the initial existence of the
condition, upon the notice of which Employer shall have a thirty (30) day period
during which it may remedy the condition.
c.
Death of Employee. This Agreement shall be deemed terminated as of the date of
Employee’s death. In this case, Employer shall pay to employee’s estate
Employee’s monthly base salary as provided in this Agreement up to the
Termination Date, plus Employee’s accrued, unused PTO, payable, in each case, in
accordance with Employer’s customary payroll practices.

d.
Disability of Employee. Should Employee be unable to perform his duties under
this Agreement by reason of inability to perform the essential functions of the
position for a period of six (6) months, as determined by the Board in its sole
discretion, Employer shall have the right to terminate this Agreement upon
written notice to Employee. During the six-month period that Employee fails to
perform his duties as a result of his inability to perform the essential
functions of the position, Employer will continue to pay Employee Employee’s
monthly base salary based on its customary payroll practices, reduced by any
disability payments received by Employee from a disability program made
available by Employer, and Employee shall be treated as on a bona fide leave of
absence. On the Termination Date, Employee shall be paid his accrued, unused
PTO. The amounts paid shall be reduced by all amounts withheld and deducted
pursuant to Section 20.

e.
Early Termination by Employee. Should Employee terminate his employment prior to
the end of the term of this Agreement, other than for Good Reason, death or
disability, Employee shall be paid his monthly base salary and unused, accrued
PTO up to the Termination Date, and shall be entitled to any other compensation
or benefits under this Agreement. Notwithstanding the foregoing, in the event of
an early termination by Employee, the Employee will not be eligible for payment
of any incentive bonus that may otherwise be payable for performance during the
year of termination. Employee is entitled to payment of any incentive bonus
earned for performance in any prior year that had not yet been paid as of the
date of termination.



Section 10.    Additional Termination Provisions.
a.
Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Employee under this Agreement
in connection with a termination of Employee’s employment that would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), in no event shall a
termination of employment be considered to have occurred under this Agreement
unless such termination constitutes Employee’s “separation from service” with
Employer as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto (“Separation from Service”).

b.
Section 409A Compliance. Notwithstanding anything contained in this Agreement to
the Contrary, to the maximum extent permitted by applicable law, the severance
payments payable to Employee pursuant to Section 9 shall be made in reliance
upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals). However, to the extent any such payments are treated as
“non-qualified deferred compensation” subject to Section 409A of the Code, and
if Employee is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which
Employee is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A(a)(2)(B)(i) of the Code, such portion of
Employee’s termination benefits shall not be provided to Employee prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Employee’s Separation from Service or (ii) the date of Employee’s death. Upon
the earlier of such dates, all payments deferred pursuant to this Section 10.b.
shall be paid in a lump sum to Employee. The determination of whether Employee
is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
as of the time of his Separation from Service shall made by Employer in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).

Section 11.    Section 409A; Separate Payments. This Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the
interest and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall Employer be required to
provide a tax gross-up payment to Employee or otherwise reimburse Employee with
respect to Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Employee may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment.
Section 12.    In-kind Benefits and Reimbursements. Notwithstanding anything to
the contrary in this Agreement, in-kind benefits and reimbursements provided
under this Agreement during any tax year of Employee shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of Employee and
are not subject to liquidation or exchange for another benefit. Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by employee and, if timely submitted, reimbursement payments
shall be made to Employee as soon as administratively practicable following such
submission, but in no event later than the last day of Employee’s tax year
following the taxable year in which the expense was incurred. This paragraph
shall apply only to in-kind benefits and reimbursements that would result in
taxable compensation income to Employee.
Section 13.    Post Employment Non-Compete. As a material inducement for
receiving, the trade secrets and confidential and proprietary information
described in Section 7 and other good and valuable consideration, Employee
agrees that during the term of his employment and for a period of twelve (12)
months after the separation date of Employee’s employment with Employer, for
whatever reason:
a.
Employee shall not, directly or indirectly, without written approval of the CEO,
solicit or induce, or attempt to solicit or induce, any current customer
(defined as all customers of Employer within the 12 months preceding Employee’s
separation of employment) or employee of Employer to alter, leave or cease their
relationship with Employer, for any reason whatsoever,

b.
In an executive, financial, sales, or operational capacity, Employee shall not,
directly or indirectly, without written approval of the CEO, accept employment
from or provide competitive services or assistance to any current customer of
Employer with whom Employee has had any contact during his employment with
Employer; and

c.
Employee shall not solicit or attempt to solicit Employer’s current customers
with whom Employee has had any contact during his employment with Employer to
purchase services or products that are competitive with those marketed, offered
for sale and/or under any stage of development by Employer as of the date of
Employee’s separation from Employer.

Notwithstanding the foregoing provisions, Employer shall not unreasonably
restrict Employee’s ability to serve on boards of directors of other companies.


Section 14.    Indemnity. Employer shall indemnify Employee and hold Employee
harmless for any acts or decisions made by Employee in good faith and that were
reasonably believed to be in the best interest of Employer while performing
services for Employer. Employer will use its reasonable best efforts, to
maintain Director and Officer insurance coverage in the amount of not less than
$1,000,000 for Employee under an insurance policy covering the officers and
directors of Employer against lawsuits. Employer shall pay all reasonable
expenses, including attorney’s fees, actually and necessarily incurred by
Employee in connection with any appeal thereon, including the cost of court
settlements. Notwithstanding the preceding sentence, (i) the obligations of
Employer shall be subject to the condition that the Board shall not have
determined based on advice from its legal counsel that Employee would not be
permitted to be indemnified under applicable law, and (ii) the obligation of
Employer to make an expense or fee advance pursuant to this Section 14 shall be
subject to the condition that, if, when and to the extent that the Board
determines that Employee would not be permitted to be so indemnified under
applicable law, Employer shall be entitled to be reimbursed by Employee (who
hereby agrees to reimburse Employer) for all such amounts theretofore paid (it
being understood and agreed that the foregoing agreement by Employee shall be
deemed to satisfy any requirement that Employee provide Employer with an
undertaking to repay any advancement of fees or expenses if it is ultimately
determined that Employee is not entitled to indemnification under applicable
law); provided, however, that if Employee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Employee should be indemnified under applicable law, any determination made
by the Board that Employee would not be permitted to be indemnified under
applicable law shall not be binding and Employee shall not be required to
reimburse Employer for any expense advance until a final judicial determination
is made with respect thereto (as to which all rights of appeal therefrom have
been exhausted or have lapsed). This undertaking by Employee to repay such
expense advance shall be unsecured and interest-free.
Section 15.    Effect of Partial Invalidity. The invalidity of any portion of
this Agreement shall not affect the validity of any other provision. In the
event that any provision of this Agreement is held to be invalid, the parties
agree that the remaining provisions shall remain in full force and effect.
Section 16.    Entire Agreement. This Agreement contains the complete Agreement
between the parties and shall supersede all other agreements, either oral or
written, between the parties. The parties stipulate that neither of them has
made any representations except as are specifically set forth in this Agreement
and each of the parties acknowledges that they have relied on their own judgment
in entering into this Agreement.
Section 17.    Successors and Assigns; Survival of Rights and Obligations.
a.
Binding Agreement; Employee’s Personal Agreement. This Agreement shall be
binding upon and inure to the benefit of Employee’s and his heirs and legal
representatives and Employer and its successors and assigns. Employee’s rights
and obligations under this Agreement are personal and may not be assigned or
transferred in whole or in part by Employee (except that his rights may be
transferred upon his death by will, trust, or the laws of intestacy).

b.
Employer’s Successor. Employer will require any successor to all or
substantially all of the business and assets of Employer (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place; except that no such assumption and agreement will be required if the
successor is bound by operation of law to perform this Agreement. In this
Agreement, “Employer” shall include any successor to Employer’s business and
assets that assumes and agrees to perform this Agreement (either by agreement or
by operation of law).

c.
Survival. The respective rights and obligations of Employer and Employee under
this Agreement (including Sections 7, 9, 10, 11, 13, 14 and 17) shall survive
the expiration or termination of the Agreement to the extent necessary to give
full effect to those rights and obligations.

Section 18.    Notices. All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, to the addresses shown on the first page of this Agreement, or to such
subsequent addresses as the parties shall so designate in writing.
Section 19.    Dispute Resolution.
a.
Arbitration. The exclusive remedy or method of resolving all disputes or
questions arising out of or relating to this Agreement (including its expiration
or termination) or the expiration or termination of Employee’s employment
hereunder (“Disputes”) shall be arbitration held in Dallas, Texas. Nevertheless,
although disputes or questions arising out of or relating to Sections 6, 7 and
13 shall be subject to arbitration, Employer shall not be precluded from also
seeking and obtaining injunctive relief from any court of proper jurisdiction to
enforce or protect its rights under Sections 6, 7 and 13. Any arbitration may be
requested or initiated by a party to the Dispute by written notice to the other
party or parties to the Dispute specifying the subject of the requested
arbitration and preparing the name of an arbitrator (“Arbitration Notice”).



b.
Arbitrators. Arbitration shall be before a single arbitrator agreed upon by
Employer and Employee (collectively, the “Parties”). If the Parties are unable
to agree upon the selection of an arbitrator, then the Parties shall request
that the American Arbitration Association in Dallas, Texas appoint an
arbitrator.

c.
Award and Costs. The arbitration proceeding shall be conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
The costs of arbitration (exclusive of the expense of a party to the Dispute in
obtaining and presenting evidence and attending the arbitration and of the fees
and expenses of legal counsel to a party to the dispute, all of which shall be
borne by that party to the Dispute) shall be borne by Employer if Employee
receives substantially the relief sought by him in the arbitration, whether by
settlement, award, or judgment; otherwise, the costs shall be borne one-half by
Employer and one-half by Employee. The arbitration determination or award shall
be final and conclusive on the parties to the Dispute, and judgment upon such
award may be entered and enforced in any court of competent jurisdiction.

Section 20.    Tax Withholding. Employer shall be entitled to deduct and
withhold from payments made under this Agreement all amounts required to satisfy
its withholding obligations with respect to income, employment and any other
applicable taxes.
Section 21.    Limitation on Payments. Notwithstanding anything in this
Agreement to the contrary, if the total of the payments and benefits under this
Agreement, together with any other payments or benefits received by Employee
from Employer, will be an amount that would cause them to be a “parachute
payment” within the meaning of Section 280G(b)(2)(A) of the Code (the “Parachute
Payment Amount”), then such payments under this Agreement shall be reduced so
that the total amount thereof is $1 less than the Parachute Payment Amount.
Section 22.    Attorney’s Fees. If any arbitration proceeding or any action for
injunctive or declaratory relief is brought to enforce or interpret the
provisions of this Agreement, attorney’s fees shall be borne by Employer if
Employee is the prevailing party (or receives substantially the relief sought by
Employee), otherwise each party will be responsible for its own attorney’s fees.
Section 23.    Additional Obligations. During and after the term of this
Agreement, Employee shall, upon reasonable notice from Employer, furnish
Employer with such information as may be in Employee’s possession, and cooperate
with Employer as may reasonably be requested by Employer, in connection with any
legal or governmental proceedings in which Employer or any of its affiliates is
or may become a party. The Company shall reimburse Employee for his reasonable
expenses in fulfilling his obligations under this Section 23 promptly, but in no
event later than the last day of the calendar year following the calendar year
in which Employee incurs the expense.
Section 24.    Post Employment Consulting and Related Payments. Upon termination
of Employee’s employment for any reason other than for Cause, death or
disability, the Employer shall retain Employee as a consultant for a period of
thirty-six (36) months (the “Consulting Period”). The Consulting Period will
commence beginning on the first day of the month immediately following the date
the Employee’s employment terminates. During the Consulting Period, Employee
will, upon reasonable notice by the Employer, participate in meetings and
discussions with Employer to provide advice, guidance and insight in connection
with the Employer’s business. In consideration for Employee’s services as a
consultant, the Employer will pay to Employee a sum equal to $14,433 each month
during the Consulting Period. In the event of Employee’s death or disability,
the Consulting Period will terminate on the date of Employee’s death or
disability, and no further monthly payments from the Employer will be paid.
Section 25.    Amendment. Any modification, amendment or change of this
Agreement will be effective only if it is in a writing signed by both parties.
Section 26.    Governing Law; Interpretation. This Agreement, and all
transactions contemplated by this Agreement, shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas. This Agreement
shall be construed and interpreted by the Board and such determination shall be
final, binding and conclusive on all parties.
Section 27.    Headings. The titles to the Sections and the paragraphs of this
Agreement are solely for the convenience of the parties and shall not affect in
any way the meaning or interpretation of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement on this 18th day of
October, 2013.


EMPLOYEE:                        EMPLOYER:


RBC LIFE SCIENCES, INC.




/s/ Clinton H. Howard                    By: /s/ Steve E. Brown
Clinton H. Howard                     Steven E. Brown
President
DALLAS 2095940v.2


